

111 HR 4879 IH: Nuclear Security Enterprise Infrastructure Improvement Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4879IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. DesJarlais (for himself, Mr. Green of Tennessee, Mr. Wilson of South Carolina, and Mr. Jackson) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Atomic Energy Defense Act and the National Defense Authorization Act for Fiscal Year 2010 to increase the minor construction threshold, the associated design threshold, and the notification requirement to begin minor construction projects.1.Short titleThis Act may be cited as the Nuclear Security Enterprise Infrastructure Improvement Act of 2021.2.Modification of minor construction threshold, notification requirement, and design threshold(a)Minor construction thresholdSection 4701(2) of the Atomic Energy Defense Act (50 U.S.C. 2741(2)) is amended by striking $20,000,000 and inserting $50,000,000.(b)NotificationSection 3118(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 50 U.S.C. 2743 note) is amended by striking $5,000,000 and inserting $10,000,000.(c)Conceptual and construction designSection 4706(b) of the Atomic Energy Defense Act (50 U.S.C. 2746(b)) is amended by striking $2,000,000 each place it appears and inserting $5,000,000.